In a juvenile delinquency proceeding pursuant to Family Court Act article 3, WE. appeals from an order of disposition of the Family Court, Queens County (Hunt, J.), dated July 19, 2012, which, upon a finding that he violated the conditions of a term of probation previously imposed by the same court in an order of disposition dated October 6, 2011, placing him on probation for a period of 18 months, vacated the order of disposition dated October 6, 2011, and placed him with the Office of Children and Family Services for a period of 18 months.
Ordered that the order of disposition dated July 19, 2012, is affirmed, without costs or disbursements.
The Family Court has broad discretion in entering dispositional orders (see Matter of Daqwan J., 57 AD3d 780 [2008]; Matter of Felipe G., 34 AD3d 477, 477 [2006]). Here, the Family Court providently exercised its discretion in placing the appellant with the Office of Children and Family Services for a period of 18 months. Contrary to the appellant’s contention, the disposition was the least restrictive alternative consistent with his best interests and the needs of the community in light of the appellant’s violations of the terms and conditions of probation, his home environment, the findings in the mental health services report, and the recommendations in the probation report (see Family Ct Act § 352.2 [2] [a]; Matter of Jalen G., 104 AD3d 853, 853-854 [2013]; Matter of Leonard J, 67 AD3d 911, 912 [2009]; Matter of Terrance B., 40 AD3d 1083, 1085 [2007]). Eng, P.J., Balkin, Roman and Miller, JJ., concur.